              Case 2:19-cr-00052-RSM Document 147 Filed 08/06/20 Page 1 of 1




 1
                                                               Honorable Ricardo S. Martinez
 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
                                                 )
 7   UNITED STATES,                              )
                                                 )
 8
                         Petitioner,             ) Case No. 19-cr-052-RSM
                                                 )
 9                                               ) ORDER
             vs.                                 )
10                                               )
                                                 )
11                                               )
     CHRISTIAN BOWMAN,                           )
12                                               )
                         Defendant.              )
13

14
             Having read the Motion to Seal Medical Records filed by Defendant Bowman, this
15
     Court concludes that the Medical Records submitted in conjunction with the Defendant’s
16

17   Motion for Compassionate Release should remain under seal.

18           It is hereby ORDERED that the Medical Records filed on July 30, 2020 by
19   Defendant Bowman shall remain under seal.
20
             DATED this 6th day of August, 2019.
21

22

23                                            A
                                              RICARDO S. MARTINEZ
24                                            CHIEF UNITED STATES DISTRICT JUDGE

25
     Order to Seal - 1                                          SCOTT J. ENGELHARD
                                                               1700 Seventh Avenue, #2100
                                                                Seattle, Washington 98101
                                                                       206-683-2020
